DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed November 24, 2021 amending claims 1, 8, 24, 31-34, and adding new claims 36-37 has been entered. Claims 10-14 and 18-23 were previously canceled.  Claims 1-9, 15-17 and 24-37 are currently pending and presented for examination.

Response to Arguments
	Applicant’s arguments filed November 24, 2021 with respect to the rejections under 35 USC 103 have been fully considered but are found not persuasive.

This argument is found not persuasive since there is no requirement that the composition of Llosa contains any beta-hydroxybutyrate salts.  Llosa et al. teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance [0002].  An aspect can include a foodstuff having free acid (D)--hydroxybutyrate, and/or a (D)--hydroxybutyrate salt, (D)-1,3-butanediol and/or Ketone Ester [0005]. In some embodiments, the free acid (D)--hydroxybutyrate, and the (D)---hydroxybutyrate can be enterically encapsulated and/or with a buffer to prevent gastric degradation [0005]. Llosa et al. teaches that none of the products currently on the market do anything to prevent significant gastric degradation which can decrease bioavailability by 20%-50% [0005].  Moreover, Llosa et al. teaches that a solution is to mix components [0036].
Llosa et al. teaches that it can be shown that specific mixtures of two or more components can safely lead to therapeutic levels of ketones in the blood [0036].  Furthermore, Llosa et al. teaches a preferred embodiment can include free acid (D)--hydroxybutyrate and (D)-1,3-butanediol, which can provide twice as much of bioreactive agents as racemic compositions [0073]. 
Applicant further argues that Llosa et al. does not teach a dilute solution as claimed in claims 2-3 and 6-7.
This argument is found not persuasive since as detailed in the rejection of record, with respect to the concentrations as claimed in the instant claims, Llosa et al. teaches that each dose of the ketone blend should contain between about 5-70 grams to treat various disorders or conditions [0060]-[0066].  Thus Llosa et al. teaches providing an amount of beta-hydroxybutyrate that overlaps with the amount of beta-hydroxybutyrate provided in claims 4, 5, 24 and 27-29 of the instant application.  Accordingly, prior to the effective filing date, it would have been within the skill of an ordinary artisan to vary and/or optimize the amount of beta-hydroxybutyric acid in the formulation such that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, in the absence of a demonstration of criticality, adjusting the amount of the beta-hydroxybutyric acid in the formulation to obtain a formulation having the desired amount such that optimal ketosis is achieved is rendered obvious in view of the cited prior art teachings.
Thus, the teachings of Llosa et al. include formulations without beta-hydroxybutyrate salts and thus the rejection under 35 USC 103 over Llosa et al. is hereby maintained.
Applicant’s remaining arguments with respect to the rejections in further view of Blazquez or Clarke et al. are found not persuasive for the reasons detailed above since Applicant has not provided any separate arguments for these rejections.
Furthermore, the previous double patenting rejections are hereby maintained and reproduced below since Applicant has not provided any arguments for traversal or 
This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 35-37 of the instant application claim the aqueous beta-hydroxybutyric acid composition which comprises greater than 99% by weight of beta-hydroxybutyric acid by total weight of the beta-hydroxybutyrate compounds.

Thus claims 35-37 are rejected for containing new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 15-17 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,596,131 B2 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘131 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17 and 24-37 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as a vitamin, flavorant, mineral, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  

Although ‘131 does not specifically claims that the compositions are free of salts, since ‘131 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘131.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘131.

Claims 1-9, 15-17 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,596,129 B2 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘129 are substantially overlapping in scope and mutually obvious.

Claims 1-19 of ‘129 claim a composition for administering ketone bodies to a subject, comprising: a non-racemic mixture of R-beta-hydroxybutyrate and S-beta-hydroxybutyrate, wherein the non-racemic mixture contains from 52% to 89% by enantiomeric equivalents of the R-beta-hydroxybutyrate and 48% to 11% by enantiomeric equivalents of the S-beta-hydroxybutyrate, with the proviso that the non-racemic mixture contains no more than 88% by enantiomeric equivalents of mono-ester of R-1,3-butanedi and R-beta-hydroxybutyrate, wherein the composition is provided as or in a tablet, capsule, powder, food product, food additive, flavored beverage, vitamin fortified beverage, non-alcoholic beverage, flavored beverage additive, vitamin fortified beverage additive, non-alcoholic beverage additive, candy, sucker, pastille, food supplement, flavored mouth spray, or suppository.
Although ‘129 does not specifically claims that the compositions are free of salts, since ‘129 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘131.
.

Claims 1-9, 15-17 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,512,615 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘615 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17 and 24-37 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as acetoacetic acid, beta-hydroxybutyrate ester, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Claims 1-24 of ‘615 claim a composition comprising: a ketone body component; a cannabidiol (CBD) component, wherein the CBD component includes a CBD compound having at least one beta-hydroxybutyrate (BHB) or acetoacetate attached to the CBD compound via an ester bond; and a pharmaceutically or dietetically acceptable carrier, wherein the ketone body component is selected from the group consisting of BHB salts, BHB esters, beta-hydroxybutyric acid, acetoacetate salts, acetoacetate esters, acetoacetic acid, and combinations thereof.  

Thus, the cited claims of the instant application are rendered obvious over the claims of ‘615.

Claims 1-9, 15-17 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,245,243 B1 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘243 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17 and 24-37 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as vitamin, mineral, flavorant, amino acid, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  

Although ‘243 does not specifically claims that the compositions are free of salts, since ‘243 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘243.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘243.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021).
Claims 1-9 and 24-34 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as 1,3-butanediol, wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Llosa et al. teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance [0002].  An aspect can include a foodstuff having free acid (D)--hydroxybutyrate, and/or a (D)--hydroxybutyrate salt, (D)-1,3-butanediol and/or Ketone Ester [0005]. In some embodiments, the free acid (D)--hydroxybutyrate, and the (D)--hydroxybutyrate salt, and (D)-1,3-butanediol, and Ketone Ester can be in a molar ratio of 10±5:5±5:2±2:5±5 [0005]. Llosa et al. teaches that the free acid -hydroxybutyrate can be enterically encapsulated and/or with a buffer to prevent gastric 
Llosa et al. teaches that a Ketone Blend is defined as a blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate [0025].  The Ketone Blend containing any two or more of the above listed compounds can be in any relative concentration ratios and the preferred embodiments shall be as follows: 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027]. 
Llosa et al. teaches that one aspect can include a foodstuff having limited racemic sodium -hydroxybutyrate, racemic potassium -hydroxybutyrate, and/or racemic calcium -hydroxybutyrate in combination with the free acid (D)--hydroxybutyrate, and/or (D)-1,3-butanediol, and/or KE such that the preponderance of the composition is non-racemic or enantiomerically enriched [0010].
Llosa et al. teaches that each of the compounds have chiral centers thus having (D) and (L) isomers [0028]. In a preferred embodiment all of the compounds shall he enantiomerically enriched with respect to the (D) isomer, wherein enantiomerically enriched shall be defined as having greater than 50% concentration, of the D isomers [0028].  Llosa et al. teaches that it should also be noted that only the D enantiomer is active in the body as a source of extracellular fuel that is then transported into the cells [0041].  The free acid of racemic -hydroxybutyrate can be ingested to produce ketones, however, while a fast acting ingredient, -HB free acid has several problems -hydroxybutyrate [0045]. Encapsulations and forms of enteric coating known in the arts may be utilized to help bypass the highly acidic gut and thus prevent gastric degradation of the compound [0045]. In alternate embodiments, the (D)--hydroxybutyrate and/or a Ketone Blend may be administered along with a Ranitidine, Famotidine, or similar stomach acid inhibitors (namely histamine H2 receptor antagonists) to increase the pH of the gut and preserve the efficacy of the compounds [0045]. 
Llosa et al. further teaches that while the use of pure, free acid form of (D)-.beta.-hydroxybutyrate has been considered dangerous, the quantity that would have to be consumed to cause metabolic problems or GI distress would be quite high [0051]. In moderate quantities, the free acid (D)--hydroxybutyrate can be advantageously combined with, e.g., non-racemic salts of (D)--hydroxybutyrate and/or the non-racemic precursor to (D)--hydroxybutyrate, called (D)-1,3-butanediol, to achieve a more rapid onset of ketone bodies in the blood and higher concentrations than previously explored compositions [0051].  Free acid (D)--hydroxybutyrate is a mild acid slightly weaker in strength than citric acid [0052]. One liter of grapefruit juice contains about 25 grams of citric acid and in some sensitive people that can be enough to cause gastrointestinal distress or aggravate acid reflux, nevertheless, most people can tolerate the acidity of grapefruit juice [0052]. 
-hydroxybutyrate is that the free acid can be used directly by the body without having to be processed in the liver and can easily cross the blood-brain barrier [0054]. Preferred embodiments can raise ketones in the blood more rapidly than precursors or derivatives [0054]. Free acid (D)--hydroxybutyrate, in levels tolerated by the GI system, can be part of preferred compositions [0054]. Another advantage is that embodiments, unlike previous compositions (sometimes administered intravenously or topically), can be orally administered, which is less expensive and easier for the patient [0054].
Llosa et al. teaches that "consuming" may include oral and/or parenteral delivery of the ketones in order to raise blood ketone levels in a user [0059]. Dosing protocols may be simply defined as up to 2 g/kg of body weight per day for the user wherein the dosing of the 2 g/kg may be partitioned throughout the day, or taken all at once [0059].
Llosa et al. teaches that the free acid of (D)--hydroxybutyrate is a white, odorless crystal with a slightly tart or acidic taste [0050]. It is a mild acid with a pH between, vinegar and lemon juice and can be formulated into most foodstuffs, e.g. drinks, puddings, mashed vegetables, and/or inert fillers [0050]. The acid forms of (D)--hydroxybutyrate are suitable for use orally as they have a pKa of 4.4 which is less acidic than citric acid with pKa of 3.1 and pKa2 of 4.8 and slightly more acidic than acetic acid with a pKa of 4.7 [0050].
Llosa et al. further teaches a preferred embodiment can include, enantiomerically enriched or pure, (D)-1,3-butanediol to achieve improved results [0073]. For example, a preferred embodiment can include free acid (D)--hydroxybutyrate and (D)-1,3-
Thus Llosa et al. teaches a foodstuff which can be a drink comprising a Ketone Blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate wherein the Ketone Blend can be in any relative concentration ratios and preferably 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027].  Thus Llosa et al. encompasses up to 99% as the free acid as well as formulations which do not contain any ketone salt such as, the free acid (D)--hydroxybutyrate, and the (D)--hydroxybutyrate salt, and (D)-1,3-butanediol, and Ketone Ester can be in a molar ratio of 10±5:5±5:2±2:5±5 [0005] and a preferred embodiment which can include free acid (D)--hydroxybutyrate and (D)-1,3-butanediol [0073].  Thus, a formulation containing less than 0.9% of beta-hydroxybutyrate salts is rendered obvious in view of the teachings of Llosa et al.
Llosa et al. does not specifically teach that the foodstuff contains water.  Llosa et al. does not teach the concentration of the formulation as claimed in claims 2, 3, 6, 7, 24-34.
  Although Llosa et al. does not specifically teach that the foodstuff contains water, Llosa et al. teaches that foodstuffs include drinks, puddings, mashed vegetables, and/or inert fillers [0050].  Furthermore Llosa et al. specifically teaches that the food is a drink since the blood ketone BHB levels were measured at various times after drinking the food (see figure 7).  Accordingly, prior to the effective filing date it would have been 
With respect to the concentrations as claimed in the instant claims, Llosa et al. teaches that each dose of the ketone blend should contain between about 5-70 grams to treat various disorders or conditions [0060]-[0066].  Thus Llosa et al. teaches providing an amount of beta-hydroxybutyrate that overlaps with the amount of beta-hydroxybutyrate provided in claims 4, 5, 24 and 27-29 of the instant application.  Accordingly, prior to the effective filing date, it would have been within the skill of an ordinary artisan to vary and/or optimize the amount of beta-hydroxybutyric acid in the formulation such that the required amount of beta-hydroxybutyrate is delivered to the patient per dosage.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, in the absence of a demonstration of 
   With respect to claim 9 of the instant application, Llosa et al. teaches that each of the compounds have chiral centers thus having (D) and (L) isomers [0028]. In a preferred embodiment all of the compounds shall be enantiomerically enriched with respect to the (D) isomer, wherein enantiomerically enriched shall be defined as having greater than 50% concentration, of the D isomers [0028].  Thus Llosa et al. specifically teaches embodiments wherein the beta-hydroxybutyric acid is a non-racemic mixture enriched with the (D) isomer which is equivalent to the (R) isomer as claimed in claim 9 of the instant application.
	With respect to the claimed pH of the composition being less than 4 as claimed in the instant application, Llosa et al. specifically teaches that the free acid of (D)--hydroxybutyrate is a mild acid with a pH between, vinegar and lemon juice and as such has a pH of between 2.5 and 3.  Therefore a formulation containing up to 99% of the free acid of -hydroxybutyrate will necessarily have an acidic pH of less than 4 as claimed in the instant claims.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021) as applied to claims 1-9 and 24-34 above and further in view of Blazquez et al. (Journal of Neurochemistry, 1999, Vol. 72 No. 4, pages 1759-1768).
Claims 31 and 34 of the instant application claims the composition further comprising an additive such as cannabinoids.
Llosa et al. is as set forth above.
Llosa et al. does not teach the addition of an additive such as cannabinoids.
However, Llosa et al. teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance [0002].
Blazquez et al. teaches that cannabinoids stimulate ketogenesis which is the process of producing ketone bodies which are a major source of energy that replace glucose in situations of energy deprivation (see abstract and page 1759).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Llosa et al. which teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus claim 14 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021) as applied to claims 1-9 and 24-34 above and further in view of Clarke et al. U.S. Publication No. 2015/0065571 A1.
Claims 15-17 of the instant application claims that the formulation further comprises a gelling agent selected from gellan gum, pectin, agar, carrageenan, xanthan gum, alginate, starch, gum Arabic, guar gum, locust bean gum, konjac, gum tragacanth, acacia gum, gum karaya, methylcellulose, agar, pullulan, konjac, hydroxypropylmethyl 
Llosa et al. is as set forth above.
Llosa et al. does not teach that the foodstuff containing beta-hydroxybutyric acid contains a gelling agent or is in the form of a suspension.
Clarke et al. teaches preparing formulations for increasing ketosis to improve endurance during exercise and to promote muscle recovery following exercise (abstract).  These formulations contain (D)-beta-hydroxybutyrate esters and 1,3-butanediol (abstract).  Clarke et al. teaches that the formulations may be suitable for oral administration wherein the components are diluted with water to form a liquid composition [0052] [0055]. The composition may be in the form of a liquid composition or a gel wherein suitable forms of liquid composition include for example a syrup, an emulsion and a suspension [0074]. In the form of a suspension or emulsion, the composition may contain as a carrier, for example, a natural gum, agar, sodium alginate, pectin, methylcellulose, carboxymethylcellulose or polyvinyl alcohol [0074].
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary artisan to determine the form of the formulation based on techniques well-known in the art.  Prior to the effective filing date of the instant application as taught by Clarke et al. formulations for inducing a ketogenic state for use as a foodstuff was known to include suspensions further containing gelling agents such as agar, alginate, pectin, etc.  Thus, a person of ordinary skill in the art would contemplate preparing suspensions which include gelling agents with a reasonable expectation of success since suspensions are forms well-known in the art.  . 

Conclusion
Claims 1-9, 15-17 and 24-37 are rejected.  Claims 10-14 and 18-23 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM